Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2021 has been entered.
 

Response to Amendment
Applicant’s “Response to Amendment and Reconsideration” filed on 4/26/2021 has been considered.
Applicant’s response by virtue of amendment to claims 1-12 has NOT overcome the Examiner’s rejection under 35 USC § 101 paragraph.
Claims 13-24 are allowed.
Claims 1-12 are pending in this application and an action on the merits follows.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/26/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
Regarding claims 1-12, under Step 2A, recites a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 
Under Step 2A (prong 1), and taking claim 1 as representative recite:
identifying data indicative of a first amount of the commodity supplied to the store for resale and data indicative of a second amount of the commodity sold by the store; 
associating a label with a container of the commodity that is waste material or recyclable material at the store, the label including label information associated with the store or intended contents of the container; 
collecting the label information with a reader and transmitting collected label information to at least one server; 
automatically determining data characterizing a third amount of the commodity in the container with the at least one server using captured data of the commodity in the container, the captured data based at least in part on a pressure of a hydraulic system associated with the container; 
associating the label information and the data characterizing the third amount of the commodity in the container with the at least one server; and 
determining, with the at least one server, performance data related to the commodity by comparing the data indicative of the first amount of the commodity supplied to the store, the data indicative of the second amount of the commodity sold by the store, and the data characterizing the third amount of the commodity in the container.	

Under step 2A (prong 1), the identified limitations above are direct to a series of steps (e.g., underlined steps above) for identifying amounts of items in the store. These steps includes concepts performed in the human mind (including an observation, evaluation, judgment, opinion), and managing personal behavior or relationships or interactions between people, which are considered “Certain Methods Of Organizing Human Activity”, and “Mental Processes.	 

Under Step 2A (prong 2), viewed individually or as a whole the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 1 does recite additional elements, including associated label with a container, a collecting information with a reader transmitting to the server, captured data based on hydraulic system. Although reciting additional elements, these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements are recited at a high level of generality (i.e. as generic computing merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as computers or computing networks). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 PEG). 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to claims 1 taken individually or as a whole the additional elements do not provide an inventive concept (i.e. they do not amount to “significantly more” than the 
Furthermore, considering identifying, collecting, etc. as additional, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claims 1, 13 utilize operations the courts have held to be well-understood, routine, and conventional (see: MPEP 2106.05(d)(II)), including at least:
receiving or transmitting data over a network
storing and retrieving information in memory
performing repetitive calculations
With specific reference to computing system, the Examiner reiterates that automation within claims stems primarily from “single chip computer” (e.g. see spec [00337-00338], “a smart forklift system (Figs. 12A- 12E) may include an enclosure 1202 comprising a logic and data storage module 1206, a power management module 1204, a communications module 1208, an RFID reader 1210, a reserve battery 1212”).

Further,  see MPEP 2106.05(f), “Other examples where the courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process include: i. A commonplace business method or mathematical algorithm being 
 See MPEP 2106.05(d), “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));”

Even considered as an ordered combination (as a whole), the additional elements of claims 2-12, do not add anything further than when they are considered individually. 
In view of the above, claims 1-12 do not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 


Response to Arguments

Applicant’s arguments filed on with respect to the rejection of claims 1-12 set forth under 35 U.S.C 101 have been fully considered but are not persuasive. 
	Applicant argues Step 2A Prong One/Two, and Step 2B, see Remarks pages 2-7.
	Examiner is unpersuaded by the remarks because Examiner does not find that the addition of the additional element “the captured data based at least in part on a pressure of a hydraulic system associated with the container” makes the current claim language  to no longer recite abstracted idea. Under the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG herein), the 2019 PEG instructs examiners to first determine whether a claim recites a judicial exception - e.g. abstract idea (step 2A, prong 1). Notably, the 2019 PEG defines 3 subject matter groupings of abstract ideas: mathematical concepts, certain methods of organizing human activity, and mental processes. Subsequent to determining whether a claim recites an abstract idea, the 2019 PEG further requires determination of whether the claim integrates the exception into a practical application (step 2A, prong 2).  	
	With this in mind, the Examiner finds that current claimed invention “directed to” a judicial exception (abstract idea) because the limitations listed on STEP 2A Prong One recite concepts to allow a user to identify data of the commodity supplied to the store for resale, which falls into the grouping of Certain Methods of Organizing Human Activity because encompass activities that involves multiple people (such as fundamental “transmitting collected label information to at least one server”, in this context allow an employee to provide a commodity information to a manager. In addition, these limitations also fall into the grouping of Mental Process group of abstract idea, because the limitations above are simple enough that they can be practically performed in the human mind (e.g., written down or listening to instructions) such as the step of “comparing the data indicative of the amounts of the commodity”. Even if a human would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help the human to perform the comparison step, the use of such aid does not negate the mental nature of limitations, see complete rejection above.
With regards to STEP 2A Prong two, Applicants' claims recite various computer-related limitations, including server, reader. Considering claim as a whole these additional limitations merely add generic computer activity to identify data and determine the amount of inventory capture which is insufficient to integrate the judicial exception into a practical application. For instance claims recites using a reader but the claim does not recite how the technology is used to capture data and read the label data. Merely using a computer to perform more efficiently what could otherwise be accomplished manually does not confer patent-eligibility (see buySAFE, Inc. v. Google, Inc.). Claim recites using technology to determine container information and determine a number of inventory items and a clerk can by identifying and counting the number of containers store that information in the notebook. The recited server merely link the abstract idea into a practical application. These computer-related limitations are generic 
	With respect to the arguments concerning step 2B, the Examiner is again unpersuaded by the remarks. This is because any improvement manifested by the use of generic computing components is to the expediency to the performance of the commercial process, not to the computer itself or some other technology or technical field. The court found that using a machine on its ordinary capacity, in other words, invoking a machine merely as a tool to perform an existing process do not add significantly more to the abstract idea because it is simply applying the abstract idea in a computer such as the abstracted idea listed above applied in the generic computer component(s) also listed above. 
For all these reasons claims 1-12 are directed to an abstract idea on a server used in its ordinary capacity performing well understood routine and conventional.
	As such, the rejection under 35 USC 101 has been maintained below, see complete rejection above.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933.  The examiner can normally be reached on M-F 7:30am-4pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MILENA RACIC/Patent Examiner, Art Unit 3627      

/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627